DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/553,269, filed on 8/28/2019.
Claim(s) 1-19 is/are pending.

Response to Amendments
Applicant’s amendment(s) to [0066], [0069], [0083] and [0084] to the specification has/have been accepted.

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number(s): 15/889,016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 5/6/2020, 9/28/2020 (2), 1/8/2021 and 3/8/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 4-5, “a plurality of block chains, the plurality of block chains; and” should be corrected to “a plurality of block chains; and”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 2, “the method” should be corrected to “the computer-implemented method”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: applicant switches between the use of “said” and “the” to indicate antecedent basis.  The examiner requests that applicant use one or the other in the claims for clarity of the record.  Should the application issue and the issued invention go to litigation, it would be confusing to the reader to determine whether the same limitation is being referred to or a different one is being referred to if the applicant switches between the use of “said” and “the.”  If there is consistency in the use of “said” and “the” in the claims, this confusion will be avoided.  Whether to use “said” or “the” is at the applicant’s discretion, as long as it is consistent.  Although, it would seem there would be less changes required if “the” is used.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 8 and 15 recite(s) the limitation "the portion of regulatory data" in line 17, in line 14 and in line 15, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Note: There is antecedent basis for “the portion of data” in the claims.
Claim(s) 2-7, 9-14 and 16-19 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malan, US 2020/0175001 A1 (hereinafter “Malan”) in view of Hu et al., US 2019/0228468 A1 (hereinafter “Hu”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1, 8 and 15
Malan discloses a system for decentralized modification and control of a block chain architecture, the system comprising:
a plurality of nodes participating in a block chain network comprising a plurality of block chains, the plurality of block chains (Malan, [0004], see secure ledgers [i.e., block chains] for a first user and a second user; and Malan, [0035] and [0086], see transfer between a first user and a second and a transfer between the second user and the first user, where each user is a block chain); and
a controller assigned for managing regulation of the block chain network (Malan, [0069], see authoritative source), the controller comprising at least one memory device with computer-readable program code stored thereon (Malan, [0096], see memory), at least one communication device connected to a network (Malan, [0098], see network interface device), and at least one processing device (Malan, [0097], see microprocessor), wherein the at least one processing device is configured to execute the computer-readable program code to:
generate at least one regulatory hyperchain, wherein the at least one regulatory hyperchain collectively regulates one or more of data, processes, and health of the at least one regulated chain based on regulatory requirements Note: “regulatory hyperchain” is not a term known in 
assign permission, upon authentication, for access and modification of data within the at least one regulated chain via the at least one regulatory hyperchain (Malan, [0089]-[0091], see validation operation for validating one or more of the entries in the ledger, where the validation operation must be assigned in order to be started/completed);
broadcast at least a portion of regulatory data to the at least one regulatory hyperchain (Malan, [0086], see submission of a claim disputing the transaction and the information provided with it [i.e., regulatory data]);
collect and analyze a portion of data from with the at least one regulatory hyperchain (Malan, [0087]-[0090], see validating operations, which includes gathering pertinent information, to verify the claim dispute);
based on analyzing the portion of regulatory data, determine a modification action for the at least one regulated chain (Malan, [0091], see determination that the claim is valid and proceeding to the restore operation [i.e., modification action, where “modification action” is a broad term]); and
trigger execution of the regulatory action on the at least one regulated chain (Malan, [0091], see starting and performing the restore operation).
On the other hand, Hu discloses at least one regulated chain (Hu, [0005]-[0008], see regulatory inspection of block chain); and
regulating chain (Hu, [0005]-[0008], see regulatory inspection of block chain).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Hu’s teachings to Malan’s system.  A skilled artisan would have been motivated to do so in order to ensure proper compliance between at least two systems, see Hu, [0003].  In addition, both/all of the references (Malan and Hu) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such validation of data.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Malan discloses a computer program product for decentralized modification and control of a block chain architecture, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein (Malan, [0099], see non-transitory computer-readable storage medium).
With respect to claim 15, Malan discloses a computer-implemented method for decentralized modification and control of a block chain architecture, the method comprising:
providing a computing system comprising a computer processing device (Malan, [0097], see microprocessor) and a non-transitory computer readable medium (Malan, [0099], see non-transitory computer-readable storage medium).

Claims 2, 9 and 16
wherein the controller is configured to assign at least one smart contract configured to dynamically control a transfer of actions between the at least one regulated chain and the at least one regulatory hyperchain based on the permissions (Hu, [0040], see smart contract).

Claims 3 and 10
With respect to claims 3 and 10, the combination of Malan and Hu discloses wherein the plurality of block chains of the block chain network form a recursive hierarchy of self-regulating interconnected hyperchains, wherein each of the plurality of block chains participate within the recursive hierarchy as both a regulated chain and a regulating chain for one another (Hu, [0005]-[0008], see regulatory inspection).

Claims 4 and 11
With respect to claims 4 and 11, the combination of Malan and Hu discloses wherein the recursive hierarchy of self-regulating interconnected hyperchains report to a central regulatory authority permissioned for performing modification actions for the at least one regulated chain (Malan, [0069], see ledger).

Claims 5, 12 and 17
With respect to claims 5, 12 and 17, the combination of Malan and Hu discloses further comprising broadcasting the portion of data from the at least one regulated chain to the at least one regulatory hyperchain further comprises modifying and transforming the data prior to broadcasting the data to the at least one regulatory hyperchain (Malan, [0137] and 

Claims 6, 13 and 18
With respect to claims 6, 13 and 18, the combination of Malan and Hu discloses wherein the modification action comprises at least one of providing an operation command to the at least one regulated chain, rewriting information on the at least one regulated chain, overwriting a consensus of the at least one regulated chain, and deactivating or removing at least a portion of the at least one regulated chain from the block chain network (Malan, [0035] and [0036], see restore operation).

Claims 7, 14 and 19
With respect to claims 7, 14 and 19, the combination of Malan and Hu discloses further comprising transmitting, via the at least one regulatory node, a report from each of the at least one regulatory hyperchain to the central regulatory authority (Malan, [0091], see claim is determined to be valid).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Ateniese et al. for multiple-phase rewritable blockchain;
– Cuomo et al. for cognitive regulatory compliance automation of blockchain transactions;

– Gonzales, Jr. for secure management of data files using a blockchain;
– Qui for blockchain-based data processing;
– Roennow et al. for voting-consensus distributed ledger; and
– Wood et al. for secret data access control systems.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: July 8, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152